DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 01/06/21 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/06/21.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be 
The abstract of the disclosure is objected to because it includes a phrase that can be implied (“are disclosed”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiproot (US 8,960,729).
As to claim 1, Chiproot (70, Fig. 7) discloses a gasket bridge for an end ring assembly comprising:  an arcuate body (72) defining an inner surface, an outer surface, a first bridge end (left end, Fig. 7), and a second bridge end (right end, Fig. 7), the arcuate body defining a bridge radius of curvature; a first ramp (end flange formed by distal-most notch 76 or flange 80) extending from the first bridge end; a second ramp (opposing flange formed by distal-most notch 76 or wall 74) extending from the second bridge end; and a projection (82) extending from the inner surface.

As to claim 2, Chiproot discloses the gasket bridge of claim 1, wherein the arcuate body further defines a first axial side and a second axial side, a first shoulder (80) extending radially outward from the first axial side.

As to claim 3, Chiproot discloses the gasket bridge of claim 2, further comprising a second shoulder (74) extending radially inward from the second axial side.

As to claim 4, Chiproot discloses the gasket bridge of claim 3, wherein the shoulder defines a slot (76) extending radially outward from a radially inward edge of the shoulder.
5, Chiproot discloses the gasket bridge of claim 1, wherein the first ramp extends radially inward from the arcuate body and the second ramp extends radially inward from the arcuate body.  Refer to Fig. 7.

As to claim 6, Chiproot discloses the gasket bridge of claim 1, wherein the first ramp defines a first ramp radius of curvature that is smaller than the bridge radius of curvature, and wherein the second ramp defines a second ramp radius of curvature that is smaller than the bridge radius of curvature.  Refer to Fig. 7.

As to claim 7, Chiproot discloses the gasket bridge of claim 1, wherein the projection extends radially inward from the arcuate body.  Refer to Fig. 7.

As to claim 8, Chiproot discloses the gasket bridge of claim 1, wherein the projection is formed from one of stamping, extruding, and indenting.
	Note that the method of forming the device (i.e. stamping, extruding, and indenting) is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

9, Chiproot discloses the gasket bridge of claim 1, wherein the projection extends from a middle portion of the gasket bridge between the first bridge end and second bridge end.  Refer to Fig. 7.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ignaczak (US 8,020,898), Bridges (US 5,765,876), Schaub et al (US 5,431,458), Hackman (US 3,700,008), Geese et al (US 9,103,476) and Bird et al (US 8,864,181) each discloses a gasket bridge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679